Citation Nr: 0529196	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1953 to June 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Medical & Regional Office Center (M&ROC) in 
Wichita, Kansas.  The case had been transferred there from 
the VA Regional Office (RO) in Little Rock, Arkansas, which 
currently has jurisdiction of the claims files.  

In a rating decision dated in February 2002, the M&ROC denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and residuals of a back injury and also 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for residuals of a deviated nasal septum, to 
include epistaxis.  The veteran disagreed with the decision 
regarding the back injury and no new and material evidence to 
reopen the claim for service connection for residuals of a 
deviated nasal septum, to include epistaxis.  The M&ROC 
furnished the veteran a Statement of the Case (SOC) and a 
Supplemental Statement of the Case (SSOC) on those issues.  
The veteran perfected his appeal on his claim of entitlement 
to service connection for residuals of a back injury, and 
that issue is the subject of the Board's current decision.  

The issues of entitlement to service connection for residuals 
of deviated nasal septum, to include epistaxis, and 
entitlement to service connection for PTSD are not now, 
however, before the Board.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a Notice of Disagreement (NOD) initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant' s 
filing of a Substantive Appeal after VA issues an SOC).  

In a rating decision dated in November 2002, the M&ROC denied 
service connection for prostate cancer, to include as due to 
exposure to ionizing radiation.  The veteran filed a timely 
NOD, the M&ROC issued a SOC, and the veteran has perfected 
his appeal on that issue.  

During the course of the appeal, the case was returned to the 
Little Rock RO.  The veteran testified before a Decision 
Review Officer (DRO) at a hearing held at the RO in June 
2003.  In addition, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
July 2005.  

The issue of entitlement to service connection for prostate 
cancer, to include as due to exposure to ionizing radiation, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

Other matters

At the July 2005 hearing, the veteran testified that he knows 
he is sterile and implied that he believes it is due to his 
exposure to ionizing radiation in service.  Review of the 
record shows that in a rating decision dated in August 2004, 
the M&ROC denied service connection for sterility, to include 
as due to exposure to ionizing radiation.  In a letter dated 
in September 2004, the M&ROC informed the veteran of that 
decision and provided him notice of his appellate rights.  
There is no indication in the record that the veteran has 
filed a NOD with that decision.  The RO should take 
appropriate action as necessary.  


FINDING OF FACT

Service medical records show no complaint, finding or 
diagnosis concerning the veteran's low back; there is no 
post-service medical evidence of any back disability, 
including arthritis, until decades after the veteran's 
discharge from service, and there is no competent evidence of 
a nexus between the veteran's current back disability and any 
incident of service.  


CONCLUSION OF LAW

Service connection for low back disability is not warranted 
on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1112(a), 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in letter dated in June 2001, the Little Rock 
RO told the veteran about the passage of the VCAA and 
notified him that it was going to review his back injury 
claim because it had previously [in September 1998] denied 
the claim as not well grounded.  The RO told the veteran that 
to establish entitlement to service-connected compensation 
benefits, the evidence must show three things: (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service causing injury or disease; 
or, evidence of presumptive condition within a specified time 
after service (2) a current physical or mental disability; 
and (3) a relationship between his current disability and an 
injury, disease, or event in service.  The RO said that it if 
it did not have them, it would obtain service medical records 
and would also get other military service records, if they 
were necessary.  The RO explained that medical evidence would 
show a current disability and that medical records or medical 
opinions usually showed whether there was a relationship 
between a current disability and service.  

The RO told the veteran that VA would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO explained that 
he must give VA enough information about these records so 
that VA could request them from the person or agency that had 
them and emphasized that it was still his responsibility to 
make sure VA received those records.  The RO told the veteran 
that he could give VA a medical opinion from his own doctor 
and elsewhere in the letter asked the veteran to tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO requested that the veteran 
send the information describing additional evidence or the 
evidence itself.  

A November 2002 SOC and SSOCs dated in March 2003 and June 
2005 identified and discussed the evidence of record, and the 
SOC provided the veteran with notice of the regulations 
pertinent to service connection claims.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his claim for service connection for his back 
disability and the avenues through which he might obtain such 
evidence and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Thus, all 
necessary action has been taken to provide the veteran with 
notice required by the VCAA and as interpreted by the Court 
in its decisions in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), 
and Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Although the RO did not specifically request that the veteran 
provide any evidence in his possession that pertains to the 
claim in its June 2001 letter, in any other correspondence, 
the November 2002 SOC, or the March 2003 and June 2005 SSOCs, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.  
In its June 2001 letter and in the SOC and SSOCs, the veteran 
received notice of the evidence of record and in the June 
2001 letter the RO requested that he submit medical records 
and inform VA of any additional evidence that he wanted VA to 
obtain.  In a letter informing the veteran that his appeal 
had been certified to the Board, the RO informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

While not all notice was provided prior to the initial M&ROC 
decision on the claim, notice was complete prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied fully with the 
requirements of 38 U.S.C.A. § 5102 and 38 C.F.R. § 3.159.  
After notice was furnished, the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notice.  The veteran has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with all the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the veteran's service medical 
records had previously been obtained, and during the course 
of the appeal, in response to request a request from VA, the 
National Personnel Records Center reported in August 2003 
that it had no additional service medical records for the 
veteran.  In conjunction with the claim VA obtained private 
medical records, records from the Social Security 
Administration (SSA), and VA treatment records.  In addition, 
the veteran testified at the June 2003 DRO hearing and at the 
July 2005 hearing before the undersigned.  Neither the 
veteran nor his representative has indicated that the veteran 
has or knows of any additional information that pertains to 
his claim for residuals of a back injury.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of abnormal 
findings relating to any low back disability during service 
or for decades thereafter and no competent evidence that 
suggests any contended relationship of the veteran's current 
back disability to service, there is no duty to provide an 
examination or medical opinion.  Id.; see also Wells v. 
Principi, 326 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual background

The veteran served with the U. S. Navy and testified at his 
hearings in June 2003 and July 2005 that in late 1955 or 
early 1956 he suffered a back injury while he was stationed 
on Midway Island.  He testified that he slipped and fell 
while unloading supplies from a ship and sought treatment at 
the dispensary on Midway Island.  He recalls that he was told 
he had strained his back and was given medication for the 
pain.  He testified that although he worked in broadcasting 
for Armed Forces Radio, he was put on light duty so that he 
would not be required to go back to unloading supplies.  

The veteran testified that his back cleared up and although 
he had twinges from time to time in the years after service, 
he did not seek medical care until the late 1960s or early 
1970s.  He testified that at that time he was having back 
pain, and the physician who treated him told him he had 
degenerative disc disease that was caused by an old injury.  
The veteran testified that the physician is deceased and his 
records are not available.  

The veteran's service medical records, including the report 
of his service separation examination dated in June 1957, 
show no complaint, finding or diagnosis of any back 
disability.  The physician who conducted the separation 
examination evaluated the veteran's spine as normal.  

A July 1995 report of a physical examination performed in 
conjunction with the veteran's claim for SSA disability 
benefits shows that he gave a history of having had X-rays in 
1978 or 1979, which showed a deteriorated disc in his back.  
X-rays of the lumbar spine in July 1995 showed degenerative 
arthritis with osteophytes and degenerative lateral 
spondylolisthesis of L3.  

Records from Baptist Memorial Medical Center include the 
August 1995 report of high resolution computed tomography 
(CT) scans of the kidneys, abdomen, and pelvis, which 
incidentally showed evidence of a vacuum disc phenomenon 
involving the L3-L4 disc suggestive of a degenerated disc 
with spondylosis.  The radiologist's impression following a 
December 1995 Magnetic Resonance Imaging (MRI) study of the 
lumbar spine was severe degenerative disc disease at L2-L3 
and moderate degenerative disc disease at L3-L4, each 
associated with annular bulge/spurring, canal stenosis, and 
bilateral foraminal narrowing.  He also noted minimal 
degenerative disc disease at L4-L5.  

Otherwise, in a June 1997 evaluation report, Joe Rochelle, 
M.D., noted that the veteran had a history of lumbosacral 
degenerative joint disease diagnosed in the 1970s, and after 
examination, the impression included lumbosacral degenerative 
joint disease.  In addition, records from Robert D. Dickins, 
Jr., M.D., which cover the period from April 1998 to February 
1999, show that at his initial visit, the veteran reported he 
had been having trouble for about three years with pain in 
his back, but particularly in the right lower extremity.  The 
physician noted that the veteran reported he was told he had 
a deteriorating disc in his back and that he had evidently 
had some trouble with his back off and on over the years.  
After clinical examination and review of an April 1998 MRI 
study, the diagnosis was displacement of lumbar 
intervertebral disc without myelopathy, L3-L4, right, and 
lumbar degenerative disc disease.  

Additional medical evidence includes a VA hospital discharge 
summary showing the veteran was hospitalized in May 2002 
after reporting to the emergency room with complaints of 
severe low back pain.  The veteran reported chronic problems 
with low back pain, but nothing so severe.  While 
hospitalized, the veteran underwent X-rays and an MRI scan.  
The MRI scan showed mild spinal stenosis, severe left 
neuroforamen stenosis at L2-L3, diffuse disc bulge and 
bilateral neuroforamen stenosis at L3-L4, and L4-L5 disc 
protrusion posterolaterally to the right causing severe 
narrowing of the right neuroforamen.  The veteran was 
discharged to home with plans for follow-up in a neurosurgery 
clinic.  

Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For certain chronic disorders, such as arthritis, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Disability may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. At 
495-97.

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2005).  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for his low back 
disability.  

While there is medical evidence of current low back 
disability including degenerative arthritis and disc disease 
from the 1990s onward, the veteran's service medical records 
do not include any complaint, finding, or diagnosis 
pertaining to his low back.  The Board notes that the veteran 
has reported that he sought treatment in service after he 
fell on his back, and he contends portions of his service 
medical records are missing.  He argues a page must be 
missing from his sick call treatment records because while 
they do show treatment for a wart on his right foot, they do 
not show that it was eventually removed surgically, nor do 
they show that he received treatment for a severe sunburn.  
He contends that the records he believes are missing would 
also confirm that he received treatment for his back.  

As noted in the discussion regarding the duty to assist, the 
National Personnel Records Center has stated that it has 
provided all records it had for the veteran.  The available 
records do include the report of the veteran's June 1957 
separation examination.  It does not, however, mention any 
history or complaint regarding the veteran's back, and the 
physician evaluated the veteran's spine as normal.  

While the veteran reports that after service he first sought 
treatment for back problems in the late 1960s or early 1970s, 
at which time the physician asked him whether he had had a 
prior back injury, records from that physician are not 
available.  The absence of any treatment records or diagnosis 
relating to any back disability, including arthritis, for 
decades after service is significant evidence against the 
claim.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no medical 
evidence that suggests a causal relationship between the 
veteran's current low back disability and any incident of 
service, including having fallen on his back while unloading 
supplies from a ship.  

The Board acknowledges that records from various physicians 
in the 1990s refer to a history of back problems in the 
1970s, but this does nothing to relate the veteran's current 
low back disability to service.  The Board has considered the 
veteran's testimony to the effect that the physician he saw 
in the early 1970s related his back disability to his in-
service back injury but notes that as a lay person, the 
veteran's account of what a physician purportedly said, 
filtered as it is through a layman's sensibilities, is not 
competent medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

The Board has also considered the veteran's testimony about 
recurrent back pain or twinges since service and his belief 
that his current disc disease and arthritis of the lumbar 
spine are related to his in-service back injury.  The 
veteran's statements cannot, however, serve as competent 
evidence of a relationship between the veteran's current low 
back disability and service.  In this regard, the Board notes 
that the record does not show, nor does the veteran contend, 
that he has specialized education, training, or experience 
that would qualify him to provide medical opinions.  It is 
now well established that a lay person such as the veteran is 
not competent to opine on medical matters such as diagnoses 
or etiology of medical disorders, and this veteran's opinion 
that his current low back disability is due to a fall in 
service is therefore entitled to no weight of probative 
value.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board also notes that a veteran's assertions, no 
matter how sincere, are not probative of a medical nexus 
between the claimed disability and an in-service disease, 
injury, or event.  See Voerth v. West, 13 Vet. App. 118, 120 
(1999).  His statements are not, therefore, probative of the 
etiology of this current low back disability or its 
relationship to service.  

In summary, the Board finds that the veteran's low back 
disability, which includes disc disease and arthritis, was 
not shown in service or for many years thereafter, and the 
evidence does not demonstrate that the disability is linked 
to any incident of service, including a fall on his back 
while unloading a ship.  The Board therefore concludes that 
the preponderance of the evidence is against the claim, and 
service connection for low back disability is not warranted 
on a direct or presumptive basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for low back disability is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for prostate cancer, to include as due to exposure 
to ionizing radiation.  Medical evidence shows that the 
veteran's prostate cancer was diagnosed in 1994.  He contends 
it is due exposure to radiation while he was stationed on 
Kwajalein in 1956 and 1957, during which time he states he 
actually saw one bomb blast.  He does not contend that he was 
a participant in any nuclear tests, but rather that he was 
exposed to ionizing radiation by virtue of the proximity of 
Kwajalein to the Enewetak and Bikini Atolls where U.S. 
nuclear tests took place from 1946 to 1958.  He argues that 
Kwajalein must have been subject to radiation because it is 
not much farther from Enewetak and Bikini than is Rongerik 
Atoll from which islanders were evacuated and have not been 
allowed to move back because of the residual radioactivity.  

In the development of the veteran's claim for service 
connection for prostate cancer, the M&ROC requested that the 
Defense Threat Reduction Agency (DTRA) provide radiation 
exposure information for the veteran.  In its response dated 
in May 2002, DTRA stated that a review of the veteran's 
service record indicated that he was assigned to Naval 
Station, Kwajalein, from August 14, 1956, to May 26, 1957.  
DTRA stated that Operation REDWING was conducted at the 
Pacific Proving Ground (Enewetak and Bikini Atolls) from May 
5 through August 6, 1956.  DTRA said that personnel stationed 
on Kwajalein Atoll are not considered participants in 
Operation REDWING unless they were assigned in direct support 
of Operation REDWING.  DTRA said that the veteran's service 
record did not indicate that he was assigned in direct 
support of Operation REDWING, and based on a search of 
available dosimetry data DTRA found no record of radiation 
exposure for the veteran.  DTRA stated that in summary, 
historical records do not confirm the veteran's participation 
in atmospheric nuclear testing.  

For claims based on exposure to ionizing radiation, 38 C.F.R. 
§ 3.311 provides a procedural framework for development of 
claims in which a radiogenic disease, in this case prostate 
cancer, did not become manifest within the one-year 
presumptive period specified in 38 C.F.R. § 3.307 and 
38 C.F.R. § 3.309 and it is contended that the disease is a 
result of exposure to ionizing radiation in service.  The 
provisions of 38 C.F.R. § 3.311 are applicable to the 
veteran's claim and state that an assessment will be made as 
to the size and nature of the radiation dose or doses.  See 
38 C.F.R. § 3.311(a).  While the M&ROC attempted to obtain 
such information from DTRA, that organization in its May 2002 
letter only confirmed that the veteran was not an actual 
participant in a nuclear test series.  

Although the veteran was not a test participant, a radiation 
dose estimate is needed for him.  As DTRA implied that some 
personnel stationed on Kwajalein were participants in nuclear 
tests, this suggests that DTRA may be able to provide a 
radiation dose estimate for the veteran.  It is the judgment 
of the Board that DTRA should be requested to provide a 
radiation dose estimate for the veteran and that in 
constructing that dose estimate DTRA should be requested to 
consider the duration of the veteran's assignment on 
Kwajalein and his statements about the circumstances of his 
service.  In particular, the Board notes that the veteran has 
stated that he was outdoors most of the time, it rained 
often, the wind blew all the time, and that he and others 
lost substantial amounts of hair while they were on the 
island, but it later grew back.  

If, after resubmission of the case to DTRA, if it is 
determined that the veteran was exposed to ionizing 
radiation, the AMC should proceed with additional development 
prescribed by 38 C.F.R. § 3.311, including referral to the 
Under Secretary for Benefits, followed by readjudication of 
the claim.  In this regard, the Board notes that at the July 
2005 hearing, the veteran submitted a copy of a map of the 
Marshall Islands, which was previously of record, and also 
submitted a June 30, 2005, newspaper article titled "Cancer 
risk found in lowest radiation levels."  The veteran has not 
waived consideration of the newspaper article by the agency 
of original jurisdiction, and the Board will request that the 
AMC include it in the evidence it addresses in readjudication 
of the claim.  See 69 Fed. Reg. 53807, 53808 (Sept. 3, 2004) 
(to be codified at 38 C.F.R. § 20.1304).  

Accordingly the claim is REMANDED for the following actions:  

1.  Request that DTRA provide a radiation 
dose estimate for the veteran.  In 
constructing the dose estimate, DTRA 
should be requested to consider the 
duration of the veteran's assignment on 
Kwajalein from August 1956 to May 1957, 
his statements that he was outdoors most 
of the time, it rained often, the wind 
blew all the time, and that he and others 
lost substantial amounts of hair while 
they were on the island, but it later 
grew back.  DTRA should be provided with 
a copy of the veteran's July 2001 VA Form 
21-4143 (JF), Statement in Support of 
Claim, he submitted in response to 
questions about his radiation exposure.  

2.  Thereafter, make a determination as 
to whether the veteran was exposed to 
ionizing radiation, and if so, proceed 
with additional development prescribed by 
38 C.F.R. § 3.311, including referral to 
the Under Secretary for Benefits.  

3.  Complete any additional development 
indicated by the state of the record.  
With consideration of all evidence added 
to the record since the most recent SSOC, 
including the June 2005 newspaper article 
titled "Cancer risk found in lowest 
radiation levels", readjudicate the 
claim of entitlement to service 
connection for prostate cancer, to 
include as due to exposure to ionizing 
radiation.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, issue an appropriate SSOC, 
and the veteran and his representative 
should be provided an opportunity to 
respond.  Thereafter, the claim should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


